Order entered April 19, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00866-CR

             ADRIAN ALEXANDREW CASTILLEJA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F17-76547-H

                                     ORDER

      We REINSTATE this appeal.

      We abated because appellant’s brief was past due and we had no

communication from appellant. On April 8, 2021, the trial court held a hearing and

determined appellant desires to prosecute this appeal, has not abandoned the

appeal, and appointed counsel has not abandoned the appeal. See TEX. R. APP. P.

38.8(b). That same day, the reporter’s record from the hearing was filed.
      We ADOPT these findings and ORDER appellant to file his brief by May

24, 2021. If a brief is not filed by that date, the Court may take whatever action it

deems appropriate to ensure this appeal proceeds in a more timely fashion.

      We DIRECT the Clerk to send copies of this order to the Honorable Tina

Yoo, Presiding Judge, Criminal District Court No. 1; to Jeff Buchwald; and to the

Dallas County District Attorney’s Office, Appellate Division.



                                             /s/    LANA MYERS
                                                    JUSTICE